In the
                        Court of Appeals
                Second Appellate District of Texas
                         at Fort Worth
                            No. 02-18-00151-CV

JAMES H. WATSON AND OTHERS           §   On Appeal from the 153rd District
SIMILARLY SITUATED, Appellant            Court

V.

CITY OF ALLEN, CITY OF AMARILLO,
CITY OF ARLINGTON, CITY OF AUSTIN,
CITY OF BALCH SPRINGS, CITY OF
BALCONES HEIGHTS, CITY OF
BASTROP, CITY OF BAYTOWN, CITY OF
BEDFORD, CITY OF BURLESON,
CITY OF CEDAR HILL, CITY OF          §   of Tarrant County (153-298996-18)
CONROE, CITY OF COPPELL, CITY OF
CORPUS CHRISTI, CITY OF DALLAS,
CITY OF DENTON, CITY OF
DUNCANVILLE, CITY OF EL PASO,
CITY OF ELGIN, CITY OF FARMERS
BRANCH, CITY OF FORT WORTH,
CITY OF FRISCO, CITY OF GARLAND,
CITY OF GRAND PRAIRIE, CITY OF
HALTOM CITY, CITY OF HUMBLE,
CITY OF HURST, CITY OF HUTTO,
CITY OF IRVING, CITY OF JERSEY       §   September 19, 2019
VILLAGE, CITY OF KILLEEN, CITY OF
LEAGUE CITY, CITY OF LITTLE ELM,
CITY OF LONGVIEW, CITY OF
MARSHALL, CITY OF MESQUITE,
CITY OF NORTH RICHLAND HILLS,
CITY OF RICHLAND HILLS, CITY OF
ROANOKE, CITY OF ROUND ROCK,
CITY OF TOMBALL, CITY OF
UNIVERSITY PARK, CITY OF WATAUGA,
AMERICAN TRAFFIC SOLUTIONS, INC.,
AMERICAN TRAFFIC SOLUTIONS, LLC,
XEROX STATE & LOCAL SOLUTIONS
INC., AND THE STATE OF TEXAS,
Appellees                                    §    Opinion by Justice Birdwell

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that James H. Watson shall pay all of the costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Wade Birdwell
                                            Justice Wade Birdwell